UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

STEVEN HUNTER,                                )
                                              )
               Petitioner,                    )
                                              )
       v.                                     )       Civil Action No. 1:22-cv-02545 (UNA)
                                              )
UNITED STATES,                                )
                                              )
               Respondent.                    )

                                  MEMORANDUM OPINION

       This matter is before the court on its initial review of petitioner’s application for leave to

proceed in forma pauperis (“IFP”), his pro se petition for post-conviction relief, ECF No. 1. For

the reasons explained below, the IFP application will be granted and his petition will be dismissed

without prejudice.

       Petitioner is a state prisoner in the custody of the North Carolina Department of Public

Safety. He sues the United States, and though the petition is far from a model of clarity, he

seemingly challenges the constitutionality of a conviction and sentence rendered by the Superior

Court of the District of Columbia. As a general rule, applicable here, this court lacks jurisdiction

to review the decisions of the Superior Court. See Fleming v. United States, 847 F. Supp. 170, 172

(D.D.C. 1994) (citing District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482

(1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 415, 416 (1923)). Such is the province of the

District of Columbia Court of Appeals. See id.

       Furthermore, unlike prisoners convicted in state courts or in a federal District Court,

“District of Columbia prisoner[s] ha[ve] no recourse to a federal judicial forum unless [it is shown

that] the local remedy is inadequate or ineffective to test the legality of his detention.” Garris v.
Lindsay, 794 F.2d 722, 726 (D.C. Cir. 1986) (internal footnote and quotation marks omitted); see

Byrd v. Henderson, 119 F.3d 34, 36–37 (D.C. Cir. 1997) (“In order to collaterally attack his

sentence in an Article III court a District of Columbia prisoner faces a hurdle that a federal prisoner

does not.”). Petitioner’s recourse lies, if at all, in the Superior Court under D.C. Code § 23-110.

See Blair-Bey v. Quick, 151 F.3d 1036, 1042–43 (D.C. Cir. 1998); Byrd, 119 F.3d at 36–7 (“Since

passage of the Court Reform Act [in 1970][] . . . a District of Columbia prisoner seeking to

collaterally attack his sentence must do so by motion in the sentencing court – the Superior Court

– pursuant to D.C. Code § 23-110.”). Section 23-110 states:

            [an] application for a writ of habeas corpus in behalf of a prisoner who is
            authorized to apply for relief by motion pursuant to this section shall not
            be entertained by ... any Federal... court if it appears ... that the Superior
            Court has denied him relief, unless it also appears that the remedy by
            motion is inadequate or ineffective to test the legality of his detention.

D.C. Code § 23-110(g). The local statute “divests federal courts of jurisdiction to hear habeas

petitions by prisoners who could have raised viable claims pursuant to § 23-110(a).” Williams v.

Martinez, 586 F.3d 995, 998 (D.C. Cir. 2009). Here, petitioner has not claimed, let alone shown,

that his local remedy is inadequate to address his grounds for relief as to his conviction and

sentence in D.C. Superior Court.

       For all of these reasons, this action will be dismissed without prejudice. A separate order

accompanies this memorandum opinion.


DATE: October 24, 2022                                  ______ s/s___________________
                                                        COLLEEN KOLLAR-KOTELLY
                                                          United States District Judge